DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony A. Salmo (Applicant’s Attorney) on 2022 March 08.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	A product transportation and storage enclosure comprising: 
a housing including walls having a thickness, the housing configured to receive a product therein; 
a cooling system located within the housing and comprising: 
a cooling coil; 
a heat rejection coil connected to the cooling coil; and 
a pump connected to the cooling coil and the heat rejection coil; and 
a pump mount comprising: 
a stationary bracket secured to one or more of the walls of the housing; 
a rotating bracket configured to support the pump; 

a rotating manifold supported by the pump manifold, the pump manifold fluidly connecting the rotating manifold to the cooling coil and the heat rejection coil, the pump, rotating bracket, and rotating manifold rotatable relative to the stationary bracket and the pump manifold.

Claims 13-21 are CANCELED

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763